Dove, J. Fairbury-Forrest Clinic, claimant, presented its statement to the Department of Children and Family Services for services rendered one Rodney Bailey in the amount of $148.15. Claimant had prepared and filed with the Department of Children and Family Services a statement for said amount, but payment of said claim was refused on the grounds that funds appropriated for the Department of Children and Family Services for such payments had lapsed. A Departmental Report was filed, which stated that the services were rendered, and that claimant was entitled to payment of the above amount. Subsequently a stipulation was entered into between claimant and the Attorney General of the State of Illinois, which found that claimant was entitled to the sum of $148.15 for services so rendered. It appears that the sole reason for not paying claimant was that the appropriation for the 73rd biennium had lapsed. Claimant is hereby awarded the sum of $148.15.